Citation Nr: 0908980	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The appellant served on active duty from December 1966 to 
June 1969.  He was absent without leave from October 7, 1968 
to October 30, 1968 and from November 5, 1968 to December 4, 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 administrative decision 
of the VA Regional Office (RO) which determined that the 
appellant's discharge is considered dishonorable for VA 
purposes.  

In a March 2005 substantive appeal, the appellant requested a 
Board video hearing.  A Board hearing was scheduled for May 
2005 and the appellant did not report to the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is appealing the denial of his eligibility for 
VA benefits.  Under the applicable law, the term 'veteran' 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  If 
the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  See 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12.  

A discharge for willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
This includes a discharge under other than honorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  See 38 C.F.R. § 3.12(d)(4).  
However, if it is established that the person in question was 
insane at the time of committing the offense leading to the 
discharge, that person is not precluded from benefits by that 
discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

Should the appellant successfully obtain an upgrade of his 
discharge characterization through the Navy Board for 
Correction of Military Records as a result of individual case 
review, under uniform published standards and procedures, 
such upgrade would be final and conclusive on VA, and the 
existing bar to benefits would be removed.  38 C.F.R. § 
3.12(e).

Review of the record shows that in April 2005, the appellant 
applied for Correction of Military Records with the 
Department of Navy.  In April 2005, the Department of Navy 
contacted VA and requested information from VA to assist with 
its determination.  A final decision from the Department of 
Navy Board for Correction of Naval Records is not associated 
with the claims file.  This record is pertinent to the 
appellant's appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), specifically provides that in the case of a 
claim for disability compensation, the duty to assist 
includes obtaining the claimant's service treatment records 
and, if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity.  
38 U.S.C.A. § 5103A(c).  The Board finds that the RO/AMC 
should obtain a copy of the decision from the Department of 
Navy Board of Correction of Naval Records as to the 
appellant's April 2005 Application for Correction of Military 
Records.  The Board finds that the RO/AMC should also request 
the appellant to submit any copies of decisions from the 
Department of Navy Board of Correction of Naval Records as to 
the appellant's April 2005 Application for Correction of 
Military Records that the appellant may have in his 
possession.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of Navy Board 
of Correction of Naval Records and any 
other appropriate service department and 
request a copy of the decision regarding 
the appellant's April 2005 Application 
for Correction of Military Records.  
Contact the appellant and request any 
copies of decisions from the Department 
of Navy Board of Correction of Naval 
Records as to the appellant's April 2005 
Application for Correction of Military 
Records that the appellant may have in 
his possession.

For any action taken, all efforts made 
should be documented.

2.  Readjudicate the issue on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the appellant and 
his representative.  The case should then 
be returned to the Board if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

